Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-8 and 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 8, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, wherein determining a gate-source voltage and a drain-source voltage required by the transistor according to the initial cutoff voltage range comprises: a) determining a reference cutoff voltage range according to the initial cutoff voltage range; b) determining, with the reference cutoff voltage range as a target cutoff voltage range, a reference gate-source voltage and a reference drain-source voltage required for the transistor to reach the target cut-off voltage range; c) acquiring current characteristic curve of the transistor after applying the reference gate-source voltage and the reference drain-source voltage to the transistor; d) determining whether the obtained current characteristic curve of the transistor satisfies a requirement; e) if the obtained current characteristic curve of the transistor does not satisfy the requirement, increasing the reference cutoff voltage range, and taking the increased reference cutoff voltage range as the target cutoff voltage range, repeating b)-d); in the case where the current characteristic curve of the transistor satisfies the requirement, the reference gate-source voltage and the reference drain-source voltage when the requirement is Claims 3-7 and 10-14 are included likewise as they depend from independent claims 1 and 8 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874.  The examiner can normally be reached on M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

February 22, 2021

/MALIHEH MALEK/Primary Examiner, Art Unit 2813